Order entered March 25, 2019




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-01498-CR

                         JEREMY DEMOND WARD, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                     On Appeal from the 194th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F18-75030-M

                                         ORDER
       Before the Court is court reporter Belinda Baraka’s March 23, 2019 second request for

additional time to file the reporter’s record. We GRANT the request and ORDER the reporter’s

record filed on or before April 23, 2019. We caution Ms. Baraka that further extensions are

disfavored.


                                                   /s/   BILL PEDERSEN, III
                                                         JUSTICE